Citation Nr: 1224679	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-44 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Denver, Colorado.

In November 2009, the Veteran requested a hearing before the Travel Board.  A hearing was scheduled for April 17, 2012 at the RO in Denver.  A review of the file indicates that the Veteran's representative requested withdrawal of the hearing request on behalf of the Veteran.  The hearing was subsequently removed from the calendar.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue decided herein.

In a March 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right knee patellofemoral syndrome.  In January 2009, the Veteran directed a memorandum to the RO that included an inquiry as to the status of his claim for service connection for right knee patellofemoral syndrome, indicating that he had not been contacted by the RO regarding the claim since March 2007.  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's right hip disability is manifested by mild to moderate degenerative changes, with limitation in range of motion to no worse than full extension, flexion to 75 degrees, and abduction to 20 degrees, including loss due pain on motion; there is no further limitation of motion due to additional functional impairment, and no evidence of ankylosis, flail joint, or impairment of the femur.


CONCLUSION OF LAW
The criteria for an initial disability rating in excess of 10 percent for osteoarthritis of the right hip have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45,4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5252 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim on appeal is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran received VCAA-compliant notice with regard to his service connection claim in February 2007 and May 2007, prior to the December 2007 initial adjudication of his claim, and in December 2007, prior to issuance of a statement of the case in August 2009.  Therefore, no further notice is needed under the VCAA.

With respect to VA's duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded the opportunity to testify before the Travel Board; however, the hearing was cancelled by the Veteran.  The Veteran underwent examinations on the issue decided herein.  The Board finds that the examinations were adequate, in that the exams were conducted by a medical professional who solicited history from the Veteran and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran's written statements are of record.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claim file.  The Board finds that VA has complied with the VCAA assistance requirement.

Based on the foregoing reasons, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected right hip disability.  Specifically, the Veteran requests a separate rating for his right hip labral tear, separate from his service-connected osteoarthritis of the right hip.

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is service connected for osteoarthritis of the right hip evaluated at 10 percent disabled under the Rating Schedule at 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Osteoarthritis is rated under the provisions of Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate limitation of motion diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  As there is x-ray evidence of osteoarthritis, the Veteran's right hip disability is appropriately rated under Diagnostic Code 5252.

Under Diagnostic Code 5252, limitation of flexion of the thigh warrants a 10 percent rating when flexion is limited to 45 degrees; a 20 percent rating when limited to 30 degrees; a 30 percent rating when limited to 20 degrees; and a 40 percent rating when limited to 10 degrees.

For purposes of VA compensation, the regulations define normal range of motion for the hip as 125 degrees of flexion, 0 degrees of extension, and 45 degrees of abduction.  See 38 C.F.R. § 4.71, Plate II.

In addition to the relevant rating criteria, when evaluating musculoskeletal disabilities, consideration is given to any functional loss experienced by the claimant due to weakness, excessive fatigability, incoordination, or pain on movement, to include that which results from repetitive use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes based on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).

The Veteran's service treatment records show reports of treatment for right hip pain beginning in 2004, with radiograph findings of osteoarthritis of both hips.  The Veteran's right labral tear was noted on an October 2004 Physical Profile form in the service treatment records.

An August 2006 service treatment record noted review of results from a June 2006 arthrogram MRI, which revealed findings of an antero-superior right labral tear and degenerative changes in both hips.

In an October 2006 service treatment record, the Veteran complained of continuing right hip pain, insidious in nature.  The treating physician reviewed the recent MRI and also noted the Veteran's gait, alignment, motor examination, and sensation as normal.

The Veteran reported continuing bilateral hip pain at the time of his retirement exam in March 2007.

An April 2007 service treatment record noted hip motion with limited abduction, adduction, internal and external rotation of right hip with passive range of motion, less limited with active range of motion.  No range of motion measurements were recorded.  There was no tenderness to palpation of the piriformis muscle.
The Veteran underwent a VA examination in June 2007, in which he reported no swelling, but limitation of motion in the right hip.  He also reported pain most of the time, with acute symptoms occurring 50 to 60 times a day.  He stated that the right hip locked when sitting up or moving.  On physical examination, range of motion testing revealed flexion to 90 degrees, full extension, abduction to 20 degrees, and adduction to 10 degrees, all with pain on motion noted.  After repetitive use, there was no additional limitation of motion with pain or any other functional impairment.  The examiner noted there was no swelling.  X-rays showed degenerative joint disease bilaterally.  The diagnosis was bilateral osteoarthritis of the hips.

In the Veteran's January 2009 notice of disagreement, the Veteran indicated that the VA examiner did not properly consider the labral tear in his right hip as a disability to be service connected and rated separately from the right hip osteoarthritis; he indicated that the labral tear inhibited his ability to perform certain activities, such as running or ascending stairs.

An October 2009 private treatment record reported radiographic evidence of degenerative change in the right hip.  The examiner noted restricted motion of the right hip, with flexion to 95 degrees, internal rotation to 10 degrees, external rotation to 30 degrees, and abduction to 30 degrees, with pain at extremes of motion.

In the Veteran's December 2009 statement following submission of his substantive appeal (VA Form 9) in November 2009, the Veteran reported nine (9) days of incapacitating episodes as of that October, due to his bilateral hip osteoarthritis.  He stated that the episodes followed routine activities such as yard work and moving furniture.

The Veteran underwent a second VA examination in March 2011, in which he reported bi-weekly flare-ups, lasting one to three days, no swelling, and some locking.  He noted activities of daily living were usually done without assistance.  On physical examination, range of motion testing revealed flexion to 75 degrees, full extension, abduction to 35 degrees, adduction to 25 degrees, external rotation to 50 degrees, and internal rotation to 30 degrees, all with pain on motion noted.  After repetitive use, there was no additional limitation of motion with pain or any other functional impairment.  The examiner noted a mild to moderate limping gait, with no use of an assistive device.  There was no obvious deformity, swelling, point tenderness, or instability.  An x-ray showed mild to moderate degenerative changes.  The diagnosis was right hip degenerative joint disease.

Having considered the record, the Board finds that an evaluation in excess of 10 percent for the Veteran's right hip disability is not warranted.  The Board notes that the rating assigned is consistent with the medical evidence, based on objective findings of limitation of flexion, along with consideration of the Veteran's reports of pain on motion.  The Board also recognizes the competent and credible evidence submitted by the Veteran, outside of the VA compensation examination setting, including his occasional reduced ability to participate in routine activities, and finds that the symptomatology is considered by the current rating assigned, consistent with the necessary joint evaluation considerations under 38 C.F.R. §§ 4.40, 4.45, and 4.59.

A higher, 20 percent evaluation requires the functional equivalent of flexion limited to 30 degrees, which is not shown by either the lay or medical evidence of record.  Specifically, while the Veteran certainly complained of pain in his right hip, the evidence shows that this pain did not cause functional impairment in excess of flexion limited to 45 degrees.  Accordingly, a rating in excess of 10 percent is not warranted under the criteria of Diagnostic Code 5252.

Consideration has been given to the Veteran's specific contention that an evaluation for the right hip labral tear is warranted, separate from the evaluation for osteoarthritis of the right hip.  The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  In other words, the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the symptomatology of the right hip labral tear, including pain and limitation on motion, overlaps that of the service-connected right hip osteoarthritis.  As such, all of the Veteran's right hip symptomatology is already contemplated by the rating assigned and does not warrant a separate rating.

The Board has also considered whether there is any basis for assignment of a higher rating for the right hip disability under any other potentially applicable diagnostic code.  However, in the absence of any limitation of extension, ankylosis, flail joint, impairment of the femur, or any other disorder of the hip, evaluation under any other potentially applicable rating criteria is not appropriate.  

The Board recognizes that the Veteran has manifested considerable subjective complaints that may appear to have much greater effect on his level of function than recognized by the schedular ratings assigned herein.  The Board, however, is restricted to an assessment of the objective manifestations of a disability that can be measured against the rating schedule.  The Board concludes that the preponderance of the evidence is against a finding for a disability rating in excess of 10 percent for the Veteran's right hip disability.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to the service-connected right hip disability that are not encompassed by the schedular ratings assigned.  While the Veteran contends that his right hip labral tear is not properly service connected, as explained above, all right hip symptomatology has been considered when determining the Veteran's disability rating.  There is no objective evidence that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render application of the regular schedular standards impractical.  The Board also considered the Veteran's report of nine days of incapacitation as of October 2009, previously discussed, following routine activities such as shoveling snow, lawn maintenance, and home improvement activities due to pain in his right hip.  The Board finds that the symptoms reported by the Veteran are contemplated by the rating code.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

An initial disability rating in excess of 10 percent for osteoarthritis of the right hip is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


